Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The following claims are objected to because of the following informalities:  
Claim 14, lines 1-2 reads “the pulleys” and should read “the plurality of pulleys”  to be consistent with claim 13, line 5
Claim 15, line 3 reads “the wheel of the blade drive pulley” and should read “the top of the wheel of the blade drive pulley”
Claim 6, line 3 reads “the wheel of the blade drive pulley” and should read “the top of the wheel of the blade drive pulley”
Claim 21, line
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13, 14, 17-20, 24, 2-5, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johansson et al. (EP 3138377 A1), hereinafter “Johansson”

Regarding Claim 13, Johansson discloses a belt positioning system (see Fig. 5) for a riding lawn care vehicle (a riding lawn mower, see Fig. 1) comprising a removable cutting deck (3), the belt positioning system comprising: 
an equipment drive belt (20) configured to transfer power from the riding lawn care vehicle to the cutting deck to turn at least one blade of the cutting deck ; and 
a plurality of pulleys (see Fig. 3) disposed on the riding lawn care vehicle proximate to an equipment frame operably coupled to a front portion of a vehicle frame of the riding lawn care vehicle, the plurality of pulleys being configured to position the equipment drive belt relative to a blade drive pulley (35) of the cutting deck, 
wherein the belt positioning system is configured to enable the equipment drive belt to be automatically operably coupled to the blade drive pulley in response to the cutting deck being docked with the equipment frame in an operational position.
Regarding Claim 14, Johansson discloses the belt positioning system of claim 13, wherein the pulleys further comprise at least two guide wheels (23, 232) disposed between guide rails of the equipment frame forward of front wheels of the riding lawn care vehicle, the at least two guide wheels guiding the equipment drive belt in a rearward direction to form a receiving portion (24) in the equipment drive belt, the receiving portion being disposed substantially between the at least two guide wheels, and 
  wherein the blade drive pulley of the cutting deck engages the receiving portion responsive to engagement of the cutting deck with the equipment frame to operably couple the equipment drive belt between the cutting deck and the riding lawn care vehicle.
Regarding Claim 17, Johansson discloses a riding lawn care vehicle (a riding lawn mower, see Fig. 1) comprising: 
a vehicle frame to which a mobility assembly is operably coupled; 
an equipment frame (26) operably coupled to the vehicle frame forward of the mobility assembly; 
a steering assembly operably coupled to the mobility assembly to enable an operator seated on the riding lawn care vehicle to provide steering control of the riding lawn care vehicle; 
a removable cutting deck (3) comprising at least one rotatable blade, the cutting deck being configured to receive power for turning the at least one rotatable blade from an equipment drive belt (20) of the riding lawn care vehicle when the equipment drive belt is operably coupled with the cutting deck; and 
a latching assembly (22) configured to be operable to alternately enable engagement between the equipment frame and the cutting deck in an operational position or a service position (paragraph 46, cutting deck 3 can be tilted upwardly), and enable disengagement of the cutting deck from the equipment frame.
Regarding Claim 18, Johansson discloses the riding lawn care vehicle of claim 17, further comprising a belt positioning system (see Fig. 5) configured to enable the equipment drive belt to be automatically operably coupled between the cutting deck and the riding lawn care vehicle in response to the cutting deck being docked with the equipment frame in the operational position.

Regarding Claim 19, Johansson discloses the riding lawn care vehicle of claim 17, wherein the latching assembly comprises an equipment lock latch (291) operably coupled to guide rails (250) of the equipment frame, 
wherein the cutting deck comprises an attachment frame (311) operably coupled to a housing of the cutting deck, the attachment frame comprising a first rail and a second rail that extend substantially parallel to each other to engage respective ones of the guide rails (see Fig. 4, engagement points between the equipment frame and the attachment frame are pins 310), 
wherein the equipment lock latch is biased (spring 290 biases 291) to a first position and pivotable away from the first position toward a second position, and 
wherein the equipment lock latch retains the equipment frame relative to the attachment frame in the first position when the cutting deck is docked with the equipment frame.
Regarding Claim 20, Johansson discloses the riding lawn care vehicle of claim 19, wherein responsive to pivoting the equipment lock latch (see Fig. 7, 291 pivots about 292) to the second position, the cutting deck is removable from engagement with the equipment frame (paragraphs 47-48).
Regarding Claim 24, Johansson discloses a vehicle (a riding lawn mower, see Fig. 1) comprising: 
a vehicle frame (2); 
an engine (see Fig. 3) supported at least in part by the vehicle frame; 
a mobility assembly (operator controlled steering, see Fig. 1) operably coupled to the vehicle frame; 
an equipment frame (26) operably coupled to the vehicle frame; 
a belt positioning system (see Fig. 5) operably coupled to the vehicle frame and comprising an equipment drive belt (20); and 
a removable attachment (mower deck 3) comprising a working assembly and configured to automatically switch from a disconnected state to a connected state (paragraph 38, the deck is connected to the vehicle through joint 24) in response to docking the attachment with the equipment frame, 
wherein, in the connected state, the attachment is operably coupled to the equipment frame such that the equipment drive belt is configured to transfer power from the engine to the attachment to drive the working assembly, and 
wherein, in the disconnected state, the equipment drive belt is not configured to transfer power from the engine to the attachment to drive the working assembly.
Regarding Claim 2, Johansson discloses the vehicle of claim 24, wherein the vehicle comprises a riding lawn care vehicle, wherein the working assembly comprises a cutting blade housed in a removable attachment, wherein the removable attachment comprises a cutting deck, and 
wherein the riding lawn care vehicle further comprises a latching assembly (22) configured to be operable to alternately enable engagement between the equipment frame and the cutting deck in an operational position or a service position, and enable disengagement of the cutting deck from the equipment frame.
Regarding Claim 3, Johansson discloses the riding lawn care vehicle of claim 2, wherein the latching assembly is remotely operable (arm 26 is raised and lowered with piston 21) while the operator is seated to enable the belt positioning system to provide automatic operable coupling of the equipment drive belt while the operator remains seated and without operator handling or positioning of the equipment drive belt (paragraph 43).
Regarding Claim 4, Johansson discloses the riding lawn care vehicle of claim 2, wherein the latching assembly is manually operable by the operator to enable the belt positioning system to provide automatic operable coupling of the equipment drive belt without operator handling or positioning of the equipment drive belt (paragraph 43, the operator remains on vehicle 2 during movement of arm 26).

Regarding Claim 5, Johansson discloses the vehicle of claim 24, wherein the vehicle comprises a riding lawn care vehicle, wherein the working assembly comprises a cutting blade housed in the removable attachment, wherein the removable attachment comprises a cutting deck, and 
wherein the belt positioning system comprises at least two guide wheels (23, 232) disposed between guide rails (250) of the equipment frame forward of the mobility assembly, the at least two guide wheels guiding the equipment drive belt in a rearward direction to form a receiving portion (24) in the equipment drive belt, the receiving portion being disposed substantially between the at least two guide wheels, and 
wherein a blade drive pulley (35) of the cutting deck engages the receiving portion responsive to engagement of the cutting deck with the equipment frame to operably couple the equipment drive belt between the cutting deck and the riding lawn care vehicle.
Regarding Claim 8, Johansson discloses the riding lawn care vehicle of claim 2, wherein the latching assembly comprises an equipment lock latch (291) operably coupled to guide rails (250) of the equipment frame, wherein the cutting deck comprises an attachment frame (311) operably coupled to a housing of the cutting deck, the attachment frame comprising a first rail and a second rail that extend substantially parallel to each other to engage respective ones of the guide rails (see Fig. 4, engagement points between the equipment frame and the attachment frame are pins 310), wherein the equipment lock latch is biased (spring 290 biases 291) to a first position and pivotable away from the first position toward a second position, and wherein the equipment lock latch retains the equipment frame relative to the attachment frame in the first position when the cutting deck is docked with the equipment frame.
Regarding Claim 9, Johansson discloses the riding lawn care vehicle of claim 8, wherein responsive to pivoting the equipment lock latch to the second position, the cutting deck is removable from engagement with the equipment frame.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Johansson (EP 3138377 A1) in view of Lilliestielke et al. (US 7481036 B2), hereinafter “Lilliestielke”.

Regarding Claim 21, Johansson discloses the riding lawn care vehicle of claim 19, wherein responsive to pivoting the equipment lock latch to the second position, the cutting deck is repositionable to a service position.
Johansson does not disclose wherein the latching assembly comprises a service lock latch operably coupled to guide rails of the equipment frame, or wherein when in the service position, the cutting deck is pivoted to be substantially perpendicular to the direction of extension of the guide rails.
In a similar rotatable mower deck, Lilliestielke discloses a service lock latch (47, see Fig. 2-4) coupled to guide rails of the equipment frame, and wherein cutting deck is pivoted to be substantially perpendicular to the direction of extension of the guide rails.
It would be obvious to one of ordinary skill in the art to provide the mower disclosed by Johansson with a service latch, as disclosed by Lilliestielke, as a way of preventing the deck from falling on the operator during service. 
Regarding Claim 22, Johansson, in view of Lilliestielke, discloses the riding lawn care vehicle of claim 21, wherein the service lock latch engages a service slot (Lilliestielke: a sleeve similar to 41, see Fig. 2, 3) in the first rail and the second rail to lock in the service position.
Regarding Claim 23, Johansson, in view of Lilliestielke, discloses the riding lawn care vehicle of claim 22, wherein the service lock latch comprises a catch member (Lilliestielke: 25) configured to simultaneously reposition the equipment lock latch when the service lock latch is repositioned to unlock the service lock latch from the service position (see Fig. 4, when pin 25 is removed from 47, it is repositioned in equipment lock 25).
Regarding Claim 10, Johansson discloses the riding lawn care vehicle of claim 8, wherein responsive to pivoting the equipment lock latch to the second position, the cutting deck is repositionable to a service position in which the cutting deck is pivoted.
Johansson does not disclose wherein the latching assembly (100) comprises a service lock latch operably coupled to guide rails of the equipment frame , wherein in the service position the cutting deck is substantially perpendicular to the direction of extension of the guide rails, wherein the service lock latch engages a service slot in the first rail and the second rail to lock in the service position, and wherein the service lock latch comprises a catch member configured to simultaneously reposition the equipment lock latch when the service lock latch is repositioned to unlock the service lock latch from the service position.
In a similar rotatable mower deck, Lilliestielke discloses a service lock latch (47, see Fig. 2-4) coupled to guide rails of the equipment frame, wherein the service lock latch engages a service slot (Lilliestielke: a sleeve similar to 41, see Fig. 2, 3) in the first rail and the second rail to lock in the service position, wherein the service lock latch comprises a catch member (Lilliestielke: 25) configured to simultaneously reposition the equipment lock latch when the service lock latch is repositioned to unlock the service lock latch from the service position (see Fig. 4, when pin 25 is removed from 47, it is repositioned in equipment lock 25), and wherein cutting deck is pivoted to be substantially perpendicular to the direction of extension of the guide rails.
It would be obvious to one of ordinary skill in the art to provide the mower disclosed by Johansson with a service latch, as disclosed by Lilliestielke, as a way of preventing the deck from falling on the operator during service. 

Allowable Subject Matter
Claims 6, 15, 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bartel (US 20160050847 A1) discloses a riding mower with both service and equipment locks. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE IVY RUNCO whose telephone number is (469)295-9123.  The examiner can normally be reached on 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/M.I.R./Examiner, Art Unit 3671